In the Supreme Court of Georgia



                                    Decided: October 5, 2021


                  S21A0953. HARRIS v. THE STATE.


      BOGGS, Presiding Justice.

      Appellant Antonio Harris challenges his 2011 convictions for

felony murder and other crimes in connection with the shooting

death of Marcus Simpson and the non-fatal shootings of Kingston

Ridley and Kenneth Williams. Appellant contends that the trial

court erred in failing to grant his motion for directed verdict of

acquittal and that he was denied the effective assistance of counsel.

We affirm. 1


      1 The crimes occurred on July 1, 2008. On February 2, 2010, a Fulton
County grand jury indicted Appellant, Geno West, and Rontryuas Harris for
malice murder, felony murder, three counts of aggravated assault with a
deadly weapon, and possession of a firearm during the commission of a felony.
Appellant was also charged with possession of a firearm by a first offender
probationer. At a joint trial in September 2011, the jury acquitted Appellant of
malice murder but found him guilty of the remaining charges, and the trial
court sentenced him to serve life in prison for felony murder and a total of 50
years in prison to be served consecutively for the aggravated assaults of Ridley
      1. Viewed in the light most favorable to the jury’s verdicts, the

evidence at trial showed the following. In April 2008, Appellant, a

first offender probationer, rented one side of a duplex on Fletcher

Street in Fulton County. The following month, Appellant and his

younger brother, Rontryuas Harris, hired Victor Powell to illegally

run a cable television line to Appellant’s side of the duplex. Powell

climbed a nearby utility pole and connected the main cable line to a

line going to Appellant’s side of the duplex. Several weeks later,

Appellant complained to Powell that the cable was not working.

Powell returned to the duplex, climbed back up the utility pole, and

saw that the main cable line had been connected to a line going to

the other side of the duplex, where Ridley lived with his girlfriend

Terica Marable and her children. Powell disconnected the main



and Williams and the firearm possession counts; the other aggravated assault
count merged. The jury acquitted Rontryuas on all counts, and we affirmed
West’s convictions for felony murder and other crimes in West v. State, 306 Ga.
783 (833 SE2d 501) (2019). On September 30, 2011, Appellant filed a motion
for new trial, which he amended with new counsel on January 15, 2020. After
an evidentiary hearing, on October 29, 2020, the trial court denied the motion.
Appellant filed a notice of appeal directed to the Court of Appeals, which
properly transferred the case to this Court on March 20, 2021. The case was
docketed here to the August 2021 term and submitted for decision on the briefs.
                                      2
cable line and reconnected it to the line going to Appellant’s side of

the duplex. Ridley then came outside and asked Powell to hook the

cable back up, but Powell refused to do so unless Ridley paid him.

Later that evening, Appellant called Powell to report that the cable

was once again not working.

     On the evening of July 1, 2008, Ridley, Simpson, Williams, and

two other men were sitting on the front porch of Ridley’s side of the

duplex drinking beer and eating pizza. Appellant and his cousin,

Geno West, came out of Appellant’s unit, and one of them said, “Why

y’all motherf**kers tear down our cable?” Ridley responded, “Ain’t

nobody took none of your cable.” Appellant and West then pulled out

guns and started shooting at Ridley and his friends, who were not

armed. Simpson was hit in the head and torso, killing him. Ridley

was hit in the thigh, and Williams was hit in the knee.

     At trial Ridley and Williams both testified that Appellant and

West shot at Ridley, Williams, and Simpson that night. Six 9

millimeter cartridge cases that were fired from one gun and five .380

cartridge cases that were fired from a second gun were recovered

                                  3
from the scene.

     Appellant testified at trial as follows: On the night of the

shooting, he was armed and selling drugs out of an apartment a few

blocks from the duplex when Rontryuas called and asked Appellant

to let some of Rontryuas’ friends use Appellant’s apartment on

Fletcher Street. West rode with him to the duplex, and Appellant

left his gun in the car while he went up onto his front porch and let

Rontryuas’ friends inside. Appellant then sat in a chair on the porch

on his side of the duplex and was talking on his cell phone with the

mother of his child when he heard Ridley say, “Man[,] f**k y’all

pu**y a** ni**as,” followed by the sound of gunfire. He did not know

who was shooting but he immediately ran, hid behind his car until

the shooting stopped, and then got into his car and left; he claimed

that he did not know where West went. Appellant acknowledged

that he went into hiding when his mother told him that the police

were looking for him in connection with the shooting. On cross-

examination, Appellant admitted that when he was arrested in

February 2009, he gave the arresting officers a fake name and date

                                 4
of birth.

     2. Appellant contends that the trial court erred in denying his

motion for directed verdict of acquittal at the close of the State’s

case, because the evidence was legally insufficient to support his

convictions. We review the denial of a directed verdict of acquittal

under the same standard that we use to evaluate the sufficiency of

the evidence to support a conviction. See Smith v. State, 304 Ga. 752,

754 (822 SE2d 220) (2018) (citation omitted); see also Stratacos v.

State, 293 Ga. 401, 412 (748 SE2d 828) (2013). When properly

viewed in the light most favorable to the verdicts, the evidence

presented at trial and summarized above was sufficient to authorize

a rational jury to find Appellant guilty of the crimes for which he

was convicted. See Jackson v. Virginia, 443 U.S. 307, 319 (99 SCt

2781, 61 LE2d 560) (1979); Vega v. State, 285 Ga. 32, 33 (673 SE2d

223) (2009) (“‘It was for the jury to determine the credibility of the

witnesses and to resolve any conflicts or inconsistencies in the

evidence.’” (citation omitted)). See also OCGA § 16-2-20 (defining

parties to a crime); Charleston v. State, 292 Ga. 678, 680-681 (743

                                  5
SE2d 1) (2013) (explaining that participation in a crime may be

inferred from association prior to, during, and after the crime).

Moreover, contrary to Appellant’s argument, it was not necessary

for the State to prove that Appellant personally fired the shots that

killed Simpson. See Moore v. State, 311 Ga. 506, 509 (858 SE2d 676)

(2021). Under OCGA §16-2-20, “even if someone else . . . fired the

fatal shot, it is clear that [Appellant] and that individual joined in

the attack on the victim; thus [Appellant] is criminally responsible

for the injuries inflicted on the victim.” Garrett v. State, 288 Ga. 269,

271 (702 SE2d 875) (2010) (citation and punctuation omitted). Since

both Ridley and Williams testified that Appellant joined West and

shot at them and Simpson, the jury was authorized to conclude that

Appellant was at least a party to the crime.

     3. Appellant also contends he was denied the effective

assistance of counsel. To prevail on this claim, Appellant must prove

both deficient performance by his counsel and resulting prejudice.

See Strickland v. Washington, 466 U.S. 668, 687, 694 (104 SCt 2052,

80 LE2d 674) (1984). To establish prejudice, a defendant must show

                                   6
“a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different. A

reasonable probability is a probability sufficient to undermine

confidence in the outcome.” Id. at 694. We need not address both

components of the inquiry if a defendant makes an insufficient

showing on one. See id. at 697.

     Appellant argues that his trial counsel was constitutionally

deficient in failing to investigate whether the shots that killed

Simpson were fired from Appellant’s gun. As noted above, however,

it was not necessary for the State to prove that Appellant personally

fired the fatal shots for him to be convicted of felony murder. In any

event, at the motion for new trial hearing, Appellant did not present

any evidence to establish what a hypothetical investigation by his

counsel would have shown, much less that it would have been

helpful to his defense. Thus, Appellant has failed to prove prejudice,

even if trial counsel’s investigation were actually deficient. See Long

v. State, 309 Ga. 721, 728 (848 SE2d 91) (2020) (holding that in order

to establish prejudice from counsel’s failure to adequately

                                  7
investigate, a defendant must “‘at least make a proffer as to what

additional investigation would have uncovered’” (citation omitted)).

Accordingly, Appellant’s ineffective assistance of counsel claim fails.

     Judgment affirmed. All the Justices concur.




                                  8